Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Restriction/Election
Applicant’s election without traverse of Species I, Figures 1-3 with claims 1-15, 20 and 22 in the reply filed on February 12, 2021 is acknowledged.
Claims 16-19, 21 and 23 are withdrawn from examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 and December 24, 2020 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANO et al (US 2013/0004082).
Claim 1:
KANO et al (US 2013/0004082) teaches the following method (figures 5, 9-14, and 16-18 teaches flowcharts which method that is carried out):
obtaining an original photographed image and a depth image corresponding to the original photographed image (Figure 1 and starting 0054 teaches image capturing apparatus with image capture unit 150 for original photographed image (no mention of processing therefore view as original image) and depth measurement unit 250 for depth image data; figure 5 teaches image data 201 with corresponding depth information 251);
storing the original photographed image and the depth image (starting 0054 teaches image data storage 200; starting 0055 teaches storage of image data and generated image data such as depth image data as well); and 
performing blurring processing on the original photographed image by using the stored depth image to generate a post-processing result image (figure 5 teaches blur 494 from original image/image data 201 and depth information data 251 to generate a post-processing result image/image data after burring 405).





KANO et al further teaches the method by:
wherein the depth image comprises original depth information of at least one pixel point in the original photographed image (above teaches image and depth data, where 0057 further teaches depth relation to each pixel in the image, where pixel is view as pixel point, where each pixel itself have coordinate information/point within an image); and 
the performing blurring processing on the original photographed image by using the depth image to generate a post-processing result image (figure 5 teaches blur 494 from original image/image data 201 and depth information data 251 to generate a post-processing result image/image data after burring 405) comprises:
determining blurring degree data of each of the at least one pixel point in the original photographed image according to blurring parameter data and the original depth information of the at least one pixel point (starting 0017 teaches the calculating blur degree by the image is captured, depth corresponding to target pixel/one pixel point, please view blur process expression); and
performing blurring processing on the original photographed image according to the blurring degree data of the at least one pixel point to generate a post-processing result image (figure 5 part 405 teaches image data after blurring/generate post-processing result image after output from blur filter/processing 494).


KANO et al further teaches the method by:
wherein the blurring parameter data comprises focus data and blurring intensity data (starting 0101 teaches blur process calculated filter order by degree/intensity of blur what changed in accordance with the depth from the focus area/data); and 
the determining blurring degree data of each of the at least one pixel point in the original photographed image according to blurring parameter data and the original depth information of the at least one pixel point (starting 0017 teaches the calculating blur degree by the image is captured, depth corresponding to target pixel/one pixel point, please view blur process expression) comprises:
performing, according to the focus data, adjustment processing on an original depth value corresponding to the original depth information of the at least one pixel point to obtain an adjusted depth value of each of the at least one pixel point (figure 6 chart teaches how each pixel point is adjusted based on focus area  and depth (example: area f0 and depth 10m) and adjustment such as location and depth (example: location (0,1) and depth 12m)); and
obtaining the blurring degree data of each pixel point according to the blurring intensity data and the adjusted depth value of the pixel point (figure 7 and starting 0090 teaches blurring degree/filter order, filter order the blurring intensity, and the adjusted depth value/depth difference of the pixel, where example location (1,0) is the pixel point).

KANO et al further teaches the method by:
wherein the performing, according to the focus data, adjustment processing on an original depth value corresponding to the original depth information of the at least one pixel point to obtain an adjusted depth value of each of the at least one pixel point (figure 6 chart teaches how each pixel point is adjusted based on focus area  and depth (example: area f0 and depth 10m) and adjustment such as location and depth (example: location (0,1) and depth 12m)) comprises:
setting the adjusted depth value of each pixel point as an absolute difference value between an original depth value of the pixel point and a depth value of a focus point corresponding to the focus data (figure 6 teaches the depth difference absolute value where adjust for each PIXEL according to pixel point/pixel (for example: location (0,0) with depth 12m) to a focus point/focus area f0 and its focus data depth 10m).

Claim 7:
KANO et al further teaches the method by:
displaying the post-processing result image, or storing the post-processing result image (starting 0056 teaches image data storage unit 200 stores the image data which is generated by image processing device 400; figure 5 teaches image processing device 400 with image data after blurring/post-processing result image 405; figure 1 and starting 0054 teaches where display unit 500 display output from image data storage unit 200 and its data exchange with image processing device 400).

Claim 8:
KANO et al further teaches the method by:
wherein before performing adjustment processing on an original depth value of at least one pixel point in the original photographed image indicated by the depth image, the method further comprises at least one of:
obtaining the focus data specified by a user, or obtaining the blurring intensity data specified by the user (figure 3 and starting 0066 teaches user’s finger specified designated pixel/subject area seen as obtaining location or focus subject/area/data).

Claim 9:
KANO et al further teaches the method by:
wherein the storing the original photographed image and the depth image comprises:
associatively storing the original photographed image and the depth image in an image library (starting 0054 teaches image data storage 200; starting 0055 teaches storage of image data and generated image data such as depth image data as well; starting 0122 teaches storage such as a database/library for object for object recognition portion 422; starting 0140 also teaches database/library for facial images for facial recognition portion 432; starting 0157 teaches composition database/library 441).

KANO et al further teaches the method by:
wherein the associatively storing the original photographed image and the depth image in an image library comprises:
associatively storing the original photographed image and the depth image in the image library as separate image files; or storing the original photographed image and the depth image in a first merged image file of the image library (starting 0056 teaches image data storage more specifically, the image data storage unit 200 stores the image data which is generated by the image capturing unit 150 and the image processing device 400).

Claim 20:
KANO et al (US 2013/0004082) teaches the following apparatus (figure 1 part 100 teaches image capture apparatus):
An image processing apparatus, comprising:
a memory storing processor-executable instructions (starting 0179 teaches memory where process procedure on recording medium such as various memories); and 
a processor, configured to execute the stored processor-executable instructions to perform operations of (the image processing device process pixel which would require at least a processor; figure 1 and starting 0054 teaches image processing device 400 which can be view as a processor)
obtaining an original photographed image and a depth image corresponding to the original photographed image (Figure 1 and starting 0054 teaches image capturing apparatus with image capture unit 150 for original photographed image (no mention of processing therefore view as original image) and depth measurement unit 250 for depth image data; figure 5 teaches image data 201 with corresponding depth information 251);
storing the original photographed image and the depth image (starting 0054 teaches image data storage 200; starting 0055 teaches storage of image data and generated image data such as depth image data as well); and
performing blurring processing on the original photographed image by using the stored depth image to generate a post-processing result image ((figure 5 teaches blur 494 from original image/image data 201 and depth information data 251 to generate a post-processing result image/image data after burring 405).

Claim 22:
KANO et al (US 2013/0004082) teaches the following non-transitory computer readable storage medium (starting 0179 teaches non-transitory computer readable storage medium such as CD, MD, DVD, memory card, Blu-ray):
A non-transitory computer readable storage medium having stored thereon 10 instructions that, when executed by a processor, cause the processor to implement the
(starting 0179 teaches non-transitory computer readable storage medium such as CD, MD, DVD, memory card, Blu-ray, where series of procedure are stored).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ALI et al (US 2012/0219236) teaches METHOD AND APPARATUS FOR PERFORMING A BLUR RENDERING PROCESS ON AN IMAGE. Figure 1
KANO et al (US 2013/0004082) teaches IMAGE PROCESSING DEVICE, METHOD OF CONTROLLING IMAGE PROCESSING DEVICE, AND PROGRAM FOR ENABLING COMPUTER TO EXECUTE SAME METHOD
SUN et al (US 2013/0033582) teaches METHOD OF DEPTH-BASED IMAGING USING AN AUTOMATIC TRILATERAL FILTER FOR 3D STEREO IMAGERS. Figure 1 and 2
WEBSTER et al (US 2015/0002545) teaches Variable blend width compositing. Figure 1 and 5
Wu et al (US 2016/0328853) teaches IMAGE PROCESSING METHOD AND APPARATUS
Review IDSs and OAs of 16/457438, 16/233671, 16/457438 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663